


110 HR 2422 IH: To require railroad carriers to prepare and maintain a

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2422
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require railroad carriers to prepare and maintain a
		  plan for notifying local emergency responders before transporting hazardous
		  materials through their jurisdictions.
	
	
		1.Notification
			 requirementA railroad carrier
			 shall transmit to the Secretary of Transportation, and annually update, a plan
			 for providing notification to local emergency responders before transporting
			 hazardous materials through their jurisdictions.
		2.DemonstrationThe Secretary of Transportation shall
			 establish a requirement that railroad carriers periodically demonstrate to the
			 Secretary that the procedures set forth in the plan transmitted under section 1
			 are adequate to provide appropriate notice to local emergency
			 responders.
		
